PER CURIAM.
Nepalese citizen Tuk Bahadur Siluwal petitions for review of an order of the Board of Immigration Appeals, which upheld an immigration judge’s denial of asylum, withholding of removal, and relief under the Convention Against Torture (CAT). After careful review, we conclude that the denial of relief was supported by substantial evidence on the record as a whole. See Khrystotodorov v. Mukasey, 551 F.3d 775, 781, 784 (8th Cir.2008) (substantial-evidence standard for reviewing denials of asylum, withholding of removal, and CAT relief). Accordingly, we deny the petition for review. See 8th Cir. R. 47B.